Citation Nr: 1031217	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 5, 1981, to 
November 25, 1981.  
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the Veteran's claim of entitlement to 
service connection for a bipolar disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his March 2010 hearing, the Veteran indicated that he was 
in receipt of benefits from the Social Security Administration 
(SSA).  Records from SSA are not in the claims folder.  Under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the veteran 
is entitled to SSA benefits, the records concerning that decision 
are often needed by the VA for evaluation of pending claims and 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Therefore, the RO should obtain and associate such 
records with the Veteran's claims file.

Additionally, the Veteran also discussed treatment records from a 
Texas state mental health organization.  Records from the Mental 
Health, Mental Retardation from Harris County are in the claims 
folder.  However, it is unclear whether there are any records in 
addition to these.  On remand, the RO should clarify with the 
Veteran whether there are any outstanding records and if so, 
attempt to obtain them. 

At his hearing before the Board, the Veteran testified that he 
had received psychiatric treatment prior to active duty.  During 
that time, he was dependent of his father who was also a Veteran.  
Accordingly, in a May 2010 letter the RO requested the Veteran's 
preservice records from the Civilian Personnel Records Center.  
In a June 2010 letter, the National Personnel Records Center 
indicated that it no longer honors requests directly from ROs, 
stated that all requests for records should be initiated through 
the Personnel Information Exchange System (PIES), and noted for 
that reason the RO's request was being returned.  On remand, the 
RO should initiate a search of the Veteran's records through the 
Personnel Information Exchange System.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain and associate with 
the claims file the SSA decision to award 
benefits to the Veteran and the records 
upon which that decision was based.  If 
the search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.	The RO should clarify with the Veteran 
whether there are any outstanding records, 
to include any records from a Texas state 
mental health organization.  If any new 
records are identified, the RO should 
attempt to obtain those records and all 
attempts must be documented in the claims 
folder. 

3.	The RO should initiate a search of the 
Veteran's records through the Personnel 
Information Exchange System for treatment 
records from 1961 to 1979.  If the search 
for such records has negative results, the 
claims file must be properly documented as 
to the unavailability of these records.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


